Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 24, 26, 28, 30 and 32-34, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, 24, 26, 28, 30 and 32-34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups II as set forth in the Office action mailed on 04/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The examiner first notes that the obviousness type double patenting with application 15773694 is dropped due to claim amendment.  The claims 4/13/2021 as presented no longer fit the requirements of an obviousness type double patenting with the allowed application 15773694.  
The closest prior art is Lann et al.  Please see the office action of 12/14/2020.  This prior art teaches a lubricant composition with a thiadiazole and a compound which is similar to the Markush structure of claim 1.  However Lann does not teach the compound with enough specificity.  In particular the branch containing the R5 group is not suggested by the prior art.  There is no indication that that the alkyl group between the nitrogen and the carboxylic acid end must be branched or would be branched with the R5 group required in the present claims.
Regarding claims 1, 5, 8, 15, 19-24, 26, 28, 30 and 32-34, a lubricant composition comprising:
(a)    an oil of lubricating viscosity;
(b)    a protic salt of an N-hydrocarbyl-substituted 
wherein the N-hydrocarbyl-substituted aminoester is represented by the formula
of Markush structure 1 of claim 1
wherein m is 0 or E R1 is hydrogen or a hydrocarbyl group. R2 and R3 are independently
hydrocarbyl groups or together form a carbocvclic structure. R4 is a hydrocarbyl group of 1 to about 30 carbon atoms, and R5 is hydrogen, a hydrocarbyl group, or a group represented by -
C(=O)-R6 where R6 is hydrogen, an alkyl group, or -O-R7. where R7 is a hydrocarbyl group of 1
to about 30 carbon atoms, provided that if R4 is methyl, then m is 0. and further provided that if m
is 0. R1 is hydrogen: and
(c) a thiadiazole, is not taught or fairly suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771